                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


UNITED STATES OF AMERICA,

V.                                                 Criminal Action No. 3:09-cr-283


CORBIN ALEXANDER DICKERSON,
                  Petitioner.



                                          OPINION

       Corbin Alexander Dickerson, a federal inmate proceeding with counsel, asks the Court to

reconsider its decision to deny his 28 U.S.C. § 2255 motion, arguing that the Court wrongly

considered Hobbs Act robbery as the predicate "crime of violence" for his conviction under

18 U.S.C. § 924(c). Because Dickerson has not presented any meritorious grounds to reconsider

the Court's decision denying his § 2255 motion, the Court will deny his motion to alter or

reconsider.'

                                     I. BACKGROUND

       On August 17, 2009, a grand jury returned an indictment charging Dickerson with

conspiracy to obstruct, delay, and affect commerce by robbery ("conspiracy to commit Hobbs Act

robbery"), in violation of 18 U.S.C. § 1951(a)(Count One); four counts of robbery affecting

commerce("Hobbs Act robbery"),in violation of 18 U.S.C.§§ 1951(a)and 2(Counts Two,Three,

Six, and Ten); using, carrying, and possessing a firearm in relation to a crime of violence, in

violation of 18 U.S.C. §§ 924(c)(1) and 2(Count Seven); bank robbery, in violation of 18 U.S.C.

§§ 2113(a)and 2(Count Nine); and possession ofan unregistered firearm,in violation of26 U.S.C.

§ 5861(d)(Count Eleven). (Dk. No. 1.) The "crime of violence" underlying Count Seven was



      'Because the Court will deny the motion on other grounds, it need not reach the issue of
timeliness or procedural default.
